        Case 1:19-cv-01134-SAB Document 19 Filed 06/19/20 Page 1 of 1

 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5
                                      EASTERN DISTRICT OF CALIFORNIA
 6

 7
     JULIE MAGNO,                                    Case No. 1:19-cv-01134-SAB
 8
                         Plaintiff,                  ORDER RE STIPULATION AWARDING
 9                                                   EQUAL ACCESS TO JUSTICE ACT
              v.                                     ATTORNEY FEES PURSUANT TO 28 U.S.C. §
10                                                   2412(d) AND COSTS PURSUANT TO 28 U.S.C.
     COMMISSIONER OF SOCIAL                          § 1920
11   SECURITY,
                                                     (ECF No. 18)
12                       Defendant.

13            On May 28, 2020, this matter was voluntarily remanded for further proceedings at the
14   stipulation of the parties and judgment was entered in favor of Plaintiff Julie Magno. On June 19,
15   2020, the parties filed a stipulation for the award of attorney fees and costs.
16            Accordingly, IT IS HEREBY ORDERED that Plaintiff is awarded attorney fees and
17   expenses in the amount of eight thousand two hundred and ten dollars ($8,210.00) under the
18   Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and costs in the amount of four
19   hundred dollars ($400.00) under 28 U.S.C. § 1920 subject to the terms of the stipulation.
20
21   IT IS SO ORDERED.

22   Dated:        June 19, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                       1
